8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Manuel LEWIS, Plaintiff-Appellant,v.RICHMOND City Police Department;  Public Safety Director;City Manager, Defendants-Appellees.
No. 92-7242.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Manuel Lewis, Appellant Pro Se.
William Joe Hoppe, Senior Assistant City Attorney, for Appellees.
E.D.Va.
AFFIRMED
Before PHILLIPS, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Manuel Lewis appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  Lewis v. Richmond City Police, No. CA-90-82-R (E.D. Va.  Nov. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED